Citation Nr: 0906353	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  The Board notes that after the May 2008 
hearing, the Veteran submitted additional medical evidence 
which has not yet been considered by the RO.  However, the 
Veteran included a waiver of initial RO consideration of that 
evidence.  Furthermore, as the appeal is being remanded, the 
RO will have an opportunity to review the evidence before a 
final decision is rendered.

The Board also notes that during his May 2008 hearing, the 
Veteran indicated that he believes his back disability has 
caused his hip disability to worsen.  The issue of 
entitlement to service connection for a hip disability, 
secondary to degenerative arthritis of the lumbar spine has 
not previously been adjudicated, and is not before the Board 
at this time.  Accordingly, such issue is referred to the RO 
for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the current 10 percent evaluation 
assigned for his back disability does not accurately reflect 
the severity of his condition.  The Board is of the opinion 
that further development is required before the Board decides 
this appeal.  In this regard, the Board notes that the most 
recent VA fee-based examination in connection with the 
Veteran's service-connected back disability was conducted in 
December 2005.  The Veteran has indicated that his condition 
has worsened since that time.  

At the time of his December 2005 VA examination, the Veteran 
reported symptoms such as episodic pain in the mid and lower 
back approximately four times per day and occasional left 
thigh tingling.  The Veteran also reported problems with 
bending forward and rotating to the left or right, problems 
with mobility and pain when lying in bed.  He indicated that 
his pain was relieved with pain medication or reclining with 
his feet elevated.  He also reported losing approximately 
four days of school due to his back pain.  He denied any 
incapacitation due to his back disability.  On physical 
examination, the Veteran demonstrated slightly decreased 
range of motion of the lumbar spine due to pain.  The 
examiner also noted that there was some mild tenderness in 
the paralumbar soft tissue area.  Otherwise, the examiner 
noted that the Veteran's posture and gait were normal and 
that he required no assistive device to ambulate.  He also 
noted that there was no muscle spasm and motor and sensory 
functions were normal.  The examiner also indicated that 
there were no medical records to review.

During the May 2008 hearing, the Veteran testified that his 
low back disability had gotten progressively worse since his 
initial rating in 2002 because he had flare-ups of pain 
approximately twice a month and back spasms a couple times a 
month which resulted in incapacitating episodes that lasted 
approximately three days at a time.  He also testified that 
he used a reclining chair for eight to nine hours per day 
because lying in bed was painful.  The Veteran also testified 
that he was not able to jog, ride a bike or work in his 
garden without back pain, and that he had trouble with daily 
activities such as cooking, cleaning, shopping, doing 
laundry, mowing the lawn and other housework due to his back 
pain.  In addition, the Veteran testified that he used a cane 
to ambulate and that he leaned slightly forward when walking.

The Board also notes that although VA outpatient treatment 
records dated from April 1998 to February 2004 as well as the 
report from an August 2002 examination were of record at the 
time of the December 2005 examination, the examiner indicated 
that there were no medical records to review.  Furthermore, 
VA outpatient treatment records show that in May 2006, the 
Veteran reported worsening pain in the upper lumbar spine and 
occasional use of a cane, and in December 2008; he was noted 
to walk with a subtle antalgic gait.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  Arrange for the Veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected low back disability.

2.  The claims folder, to include a copy 
of this Remand, must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's 
ability to work.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  


Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the Veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

3.  Readjudicate the Veteran's claims for a 
higher rating for lumbar spine degenerative 
joint disease.  If the benefit sought on 
appeal is not granted, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




